28 A.3d 336 (2011)
302 Conn. 926
STATE of Connecticut
v.
Antonio MILNER.
SC 18844.
Supreme Court of Connecticut.
Decided September 14, 2011.
David J. Reich, special public defender, in support of the petition.
John A. East III, senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 130 Conn.App. 19, 21 A.3d 907, is granted, limited to the following issue:
"Whether the Appellate Court properly held moot an appeal from a violation of probation finding where the criminal conviction constituting the violation is being challenged in a habeas corpus action?"
EVELEIGH, J., did not participate in the consideration of or decision on this petition.